247 S.W.3d 69 (2008)
Meleigh Carlene GRAY, Respondent,
v.
Howard Andrew GRAY, Appellant.
No. WD 68010.
Missouri Court of Appeals, Western District.
March 4, 2008.
Gary M. Steinman, Gladstone, MO, for appellant.
Susan E. Long, Liberty, MO, for respondent.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN, and THOMAS H. NEWTON, J.J.

ORDER
PER CURIAM.
Mr. Howard Andrew Gray appeals the trial court's judgment modifying child support and maintenance obligations.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).